Citation Nr: 1314590	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-21 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to August 1949. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  While an initial evaluation of 10 percent was assigned, that disability rating was increased to 30 percent in March 2011, effective December 31, 2007.  This issue was before the Board in February 2013, at which time it was remanded for further development.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is manifested by symptoms such as depression, intrusive thoughts, and mild memory loss.  There is no evidence of record to show that his disorder is manifested by occupational and social impairment with reduced reliability and productivity; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for an acquired psychiatric disorder have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9434 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September and November 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for an acquired psychiatric disorder.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The February 2013 Board remand instructed the RO to obtain release forms from the Veteran so as to collect any outstanding private treatment records.  The Veteran emphatically denied the existence of any additional records in a statement dated in March 2013, noting that all such reports were already of record.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, following the February 2013 Board remand, the Veteran was afforded an additional VA examination to address his psychiatric claim in March 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report is adequate to decide the claim addressed herein because it was based on a thorough clinical evaluation including consideration of the Veteran's reported symptoms, and a full review of the record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran claims that his currently service-connected acquired psychiatric disorder, to include depression with PTSD symptomatology, is more severe than indicated by his current disability rating.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish an additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

The Veteran's disability has been assigned an initial evaluation of 30 percent, effective November 20, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The provisions of 38 C.F.R. § 4.130, relating to rating psychiatric disabilities, read in pertinent part as follows: 

Under this schedule, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2012).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Here, three letters from the Veteran's private provider, dated in February 2009, March 2009, and September 2010, note that the Veteran experienced an extremely traumatic event during his time as a Navy diver, when he was tasked to recover the body of a young drowning victim (with whom he was forced to remain for a long period of time).  It was also noted that major depression was most likely related to hearing loss and tinnitus.

The Veteran was afforded a VA psychiatric examination in December 2010.  At that time, the Veteran reported a stressful in-service incident, in which he was tasked to recover the body of a 13-year-old boy who had drowned.  However, although the Veteran had received private PTSD treatment for more than a year at the time of the interview, the examiner did not provide a diagnosis of PTSD.  The Veteran's appetite was good, his sleep schedule was normal, concentration was reported as "OK," and he did not report crying spells, suicidal thoughts/attempts, or assaultive thoughts.  He endorsed some symptoms of depression, but not major depression.  He also reported intrusive thoughts, nightmares, and avoidance symptoms.  The Veteran was prescribed anti-depressants by his private provider.

On examination, his speech was spontaneous, fluent, and goal-directed.  There was no abnormal thought content, hallucinations, or delusions.  He was mildly depressed, and his affect was congruent and appropriate.  Psychomotor activity was mildly increased in the form of fidgeting with his hands.  He did not present with a history, or current thoughts, of harming himself or others.  Cognitive functions were grossly intact, as was recent and remote memory.  Insight and judgment were good, and mental ability was estimated to be above average.  The Veteran reported a "wonderful" marriage, and he had attained a high-level supervisory position prior to retirement.  The examiner assigned a GAF score of 65, and indicated that his depressive symptoms were most likely linked to his tinnitus, as opposed to PTSD.

Following the February 2013 Board remand, the Veteran was afforded an additional VA examination in March 2013.  The examiner noted a review of the claims file, and indicated that the Veteran carried a current diagnosis of major depressive disorder.  In the examiner's opinion, this diagnosis resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

With regard to the Veteran's history, it was noted that he had been married for 66 years, and that his wife was supportive.  He maintained weekly contact with his two children.  He last worked in 1983.  He did not participate in many activities outside the home due to his advanced hearing loss, which made him depressed.  He had not received mental health treatment since 2012, though he still used anti-depressants.  The Veteran reported feeling "down," without tearfulness, and noted that he felt "lost" on a daily basis.  He relayed the story of the drowned boy, noting that he relived that moment often.  No legal or substance abuse history was reported.

On examination, his mood was 5-6/10, he slept 6 hours per night (varied restfulness), his appetite was good, his concentration was fair, and he did not report any nightmares.  Conversation, judgment, and insight were good.  He was not suicidal.  Mild memory loss was noted, though the Veteran was capable of managing his own financial affairs.  The examiner indicated that the Veteran was depressed primarily because he was unable to be around his friends or attend social gatherings due to his severe hearing impairment.  Ultimately, a GAF score of 63 was assigned, and the examiner indicated that the Veteran's symptoms were mild, but exacerbated by his hearing impairment (which is not service-connected).

While the Board has reviewed the Veteran's private and VA outpatient treatment reports of record, these records do not represent current symptomatology over and above that which was reported during the two VA examinations of record.  

Taking into account all of the evidence in this case, the Board finds that the record demonstrates that the Veteran's psychiatric disability has resulted in some social and occupational impairment, although generally functioning satisfactorily, with routine behavior, self-care, and normal cognition (for the Veteran's age).  As to the extent of the Veteran's social impairment, the Veteran's social activities have not been shown to be limited by his psychiatric disorders.  Instead, the Veteran's functioning is limited by his severe hearing loss and tinnitus, which in turns causes depression.  The Board observes that the current 30 percent disability rating contemplates some level of social and occupational impairment, and this rating is in keeping with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that has been clinically demonstrated.

Regarding the Veteran's occupational impairment, the Board notes that the Veteran retired in 1983, and at that time he was a high-level supervisory employee.  As such, there is no indication that the Veteran's psychiatric disability directly interfered with his prior employment.  The Board notes that the Veteran's cognitive skills are intact, and there is no evidence to show that the his psychiatric symptomatology has resulted in any more than mild social or occupational impairment.  During the most recent examination, the Veteran reported that it was difficult to concentrate, and "some" mild forgetfulness was noted.  

Similarly, each examiner assigned the Veteran a GAF score above 60, indicative of mild symptoms.  Moreover, during each VA examination, there was no report of circumstantial, circumlocutory, or stereotyped speech, and he did not demonstrate difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or disturbances in motivation or mood.  Panic attacks were not reported.  While mild memory loss was indicated in 2013, impairment of long-term memory was not identified.  Consequently, the Board finds that his adverse symptomatology does not meet the criteria for a higher 50 percent rating at any time during the appeal period.  See 38 C.F.R. § 4.130.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such experiencing depression.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board finds the psychiatric findings and opinions provided by the clinical VA examiners should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 30 percent rating reflects some occupational impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher rating for an acquired psychiatric disorder must be denied. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


